

114 SRES 426 IS: Expressing the sense of the Senate that the United States should support and protect the right of women working in developing countries to safe workplaces, free from gender-based violence, reprisals, and intimidation. 
U.S. Senate
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 426IN THE SENATE OF THE UNITED STATESApril 14, 2016Mrs. Murray (for herself, Ms. Mikulski, Mr. Markey, and Mr. Brown) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the United States should support and protect the right of
			 women working in developing countries to safe workplaces, free from
			 gender-based violence, reprisals, and intimidation. 
	
 Whereas women in developing countries who join the industrial workforce suffer from, or become increasingly vulnerable to, economic violence, including forced overtime, wage theft, abusive short-term contracts, discrimination, sexual harassment, and violence at work;
 Whereas women typically make up the majority of the workforce in industries in which the rights of workers have been restricted, including—
 (1)export manufacturing (including the global apparel industry); and
 (2)other export sectors (including the cut flowers and fresh produce industries); Whereas sexual violence is often used by a male manager as a means of intimidation or punishment when a female worker makes a mistake, fails to meet a production target, asks for leave, or arrives late to work;
 Whereas women are particularly vulnerable to violence and intimidation at work due to— (1)the frequently disproportionate number of male managers;
 (2)the lack of policing and reporting of sexual harassment; and
 (3)common cultural norms that assert male dominance and place disproportionate pressure on women to maintain their income and support their children and elders;
 Whereas a survey of female garment industry workers in Bangladesh revealed that— (1)nearly 1/3 of respondents had been a recipient of an unwelcome sexual overture, inappropriate touching, or a threat of being forced to undress; and
 (2)nearly 1/2 of respondents had been beaten or struck in the face by a supervisor;
 Whereas some of the most deadly accidents in industrial history have occurred in export processing industries in which female workers predominate, including—
 (1)the fire at Ali Enterprises in Pakistan in 2012, the deadliest apparel factory fire in history, in which the lives of 259 workers were lost; and
 (2)the collapse of the Rana Plaza building in 2013, in which the lives of 1,134 Bangladeshi workers were lost and 2,500 more workers were injured, the majority of whom were women;
 Whereas these and other industrial accidents have occurred in facilities that were monitored and certified as safe and decent workplaces by private, voluntary corporate social responsibility initiatives invested in by global brands from the United States and Europe;
 Whereas female workers are often knowingly exposed to dangerous and life-threatening machinery or toxic substances that are no longer used in developed nations due to their reproductive or general health effects, without even simple safety measures like gloves or face masks; and
 Whereas research shows that— (1)workers who are well-informed about health and safety facilitate safer workplaces; and
 (2)legal protections that allow elected labor union representatives of workers to raise safety and other concerns without fear of reprisals are essential for worker safety: Now, therefore, be it
	
 That it is the sense of the Senate that the United States should— (1)support policies that create safe and decent jobs in developing countries, which are critical to ensuring peaceful and sustainable economic growth and development in a globalized world;
 (2)support policies that reduce gender-based violence, and other forms of discrimination, at work, and that improve the ability of women workers to speak out in defense of their rights without fear of reprisals;
 (3)encourage the development of an International Labour Conference Convention to address gender-based violence at work;
 (4)promote labor rights in trade agreements and enforce the right of women and other workers to join a labor union to defend their other rights and safety;
 (5)use diplomatic means and international aid— (A)to end violence against women in the workplace; and
 (B)to empower women and other workers to participate fully in their economies and to protect their safety; and
 (6)encourage United States companies with international supply chains, and Federal agencies involved in procurement, to increase transparency and accountability in order to ensure that products are produced in workplaces that—
 (A)work aggressively to end gender-based workplace violence; and
 (B)respect the rights of women workers.